          Case 4:20-cv-00859-KGB Document 9 Filed 01/28/21 Page 1 of 1




                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

JESSIE LEE FARMER, JR., ADC #166000                                                    PLAINTIFF

v.                                Case No. 4:20-cv-00859-KGB

JAMES FLOWERS and JOHN DOE                                                         DEFENDANTS

                                             ORDER

       Before the Court is the Recommended Disposition submitted by United States Magistrate

Judge J. Thomas Ray on August 19, 2020 (Dkt. No. 8). Judge Ray recommends that plaintiff

Jessie Lee Farmer, Jr.’s, complaint be dismissed, without prejudice, and that Mr. Farmer’s motion

for leave to proceed in forma pauperis be denied as moot. No objections have been filed to the

Recommended Disposition, and the deadline for filing objections has since passed. See 28 U.S.C.

§ 636(b)(1)(C); Fed. R. Civ. P. 72(b)(2). Accordingly, the Court adopts the Recommended

Disposition in its entirety as this Court’s findings of fact and conclusions of law (Dkt. No. 8). The

Court dismisses, without prejudice, Mr. Tucker’s complaint (Dkt. No. 1) and denies as moot Mr.

Tucker’s motion for leave to proceed in forma pauperis (Dkt. No. 2). The Court certifies, pursuant

to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from this Order and accompanying

Judgment would not be taken in good faith.

       It is so ordered this 28th day of January, 2021.


                                                      _________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
